DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Note: all citations with respect to the specification of present application are citing the paragraph numbers in the Pre-Grant Publication US 2019/0090842 A1.


Response to Amendment
The amendment filed on 09/20/2022 has been entered:
Claim 1 – 26 remain pending in the application;
Claim 10 – 24 are withdrawn from consideration;
Claim 25 and 26 are added as new.


Response to Arguments
Applicant’s arguments with respect to the rejections of claim 1 – 9 under 35 U.S.C. 103 have been fully considered but they are not persuasive.

Regarding the rejection to independent claim 1 applicant submitted on p.9 – 12 that “with respect to adjustment of a field of view angle, Grenon describes the opposite approach”; “This is confirmed by the subsequent disclosure of Grenon, which explicitly describes increasing the aperture for the far field”; “even assuming the disclosures of Grenon and Rao are combined with Vignon, the disclosure in Vignon directed to sweeping the field of view does not teach an iterative process for adjusting the field of view angle of the transducer array.” Applicant’s arguments have been fully considered but they are not persuasive for the following reasons.
First, increasing the aperture and increasing the FOV angle are two different concepts in the ultrasound imaging. Increasing the aperture size does not necessarily resulted in increasing FOV angle.
Second, for the purpose of compact prosecution and further clarify the definition of FOV angle in ultrasound imaging art. References Ortega et al. (Automatic Definition of an Anatomic Field of View for Volumetric Cardiac Motion Estimation at High Temporal Resolution) (hereinafter “Ortega”) and University of Washington online lecture note (Lecture 6 – Ultrasound) (hereinafter “UW”) are cited as pertinent art in this Office Action. Ortega in Fig.1 on Page 3 clearly illustrates the definition of FOV angle with some virtual representation. UW further in the Figure on Page 10 illustrates the actual beam pattern with dotted line representing the virtual point when there is focusing/beamforming in realistic transmission. According to the definition, the FOV angle is defined by the beam edge at the far end. Based on this, Grenon in Fig.2 does teach the decreasing of FOV angle.
Third, the term “iterative process” means repeating a process step by step. Based on this interpretation, the sweeping operation in Vignon ([0050, [0060]) and the progressively increasing the focusing depth in Grenon (Col.5, Ln.58 – Col.6, Ln.16) are considered as repeat one process step by step. In addition, there is no further limitation positively recited in claim 1 to require some feedback control between two iterative steps.
Thus, applicant’s arguments regarding the rejection of independent claim 1 have been fully considered but they are not persuasive.

Regarding the rejection of dependent claims, applicant’s remarks submitted on p.11 – 12 rely exclusively on supposed deficiencies with the rejection of parent claim 1. These remarks are not persuasive and/or moot in view of new grounds of rejection for the same reasons detailed above.

Overall, applicant’s remarks submitted on p.9 – 12 have been fully considered and the arguments are not persuasive. The amendment results in new grounds of rejection. THIS ACTION IS MADE FINAL.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 – 4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Vignon et al. (US 2013/0041252 A1; published on 02/14/2013) (hereinafter “Vignon”) in view of Grenon et al. (US 5,349,262; published on 09/20/1994) (hereinafter “Grenon”) and Rao et al. (US 2016/0242746 A1; filed on 02/20/2015) (hereinafter “Rao”).

Regarding claim 1, Vignon teaches an acoustically registerable probe ("… the present invention is directed to an ultrasonic tracking device and method …" [0005]; "… the position of the interventional tool is automatically co-registered with intra-operational ultrasound." [0082]) for generating images (“While the region of interest 206 is being imaged by the scanner …” [0047]), comprising:
a transducer array having a field of view (“… the N elements of the imaging array …” [0058]; the field of view is inherent property for any transducer array) defined by an adjustable field of view angle (“… as the ultrasound beams sweep the field of view during pulse-echo acquisition.” [0006]), the transducer array configured to send and receive acoustic pulses in the field of view (“The front end of the scanner guides transmit and receive beamforming from the imaging probe 208 used, for example, in TEE …” [0048]; “…  for example, transducer elements of an imaging array, which senses ultrasound for performing receive beamforming used in pulse-echo imaging …” [0051]); and
a beamformer coupled to the transducer array ("The scanner's beamformer 214 …” [0050]; see Fig.2 and 4) and configured, in each of a plurality of iterations ("The imaging array sends out N beams into the medium, sweeping the field of view." [0060]; here the sweeping operation is equivalent to the iteration since each step if sequentially performed in sweeping), to:
adjust the field of view angle of the transducer array ("The scanner's beamformer 214 processes the beamformed signal ..." [0050]; "The imaging array sends out N beams into the medium, sweeping the field of view." [0060]); and
control the transducer array to send and receive the acoustic pulses (“The array 102 send out a beam 108 that reflects off reflector 106 and returns to all elements 104 of the array 102. The flight of the pulse is over a distance r{P}+d{i,P} for element I …" [0044]) respective to a second acoustically registerable probe ("From these measurements, the relative position of the reflector 106 is computed geometrically.” [0044]; “The calculated position of the tracked receiver 218 can be superimposed on the real-time intra-operative ultrasound imaging display and/or pre-operative co-registered CT or MR images.” [0055]; “The time from beam emission to reception by the tracked receiver indicates the depth of the receiver, e.g., r(P) in FIG. 1 if the reflector 106 were a receiver.” [0076]; see Fig.2, 4 and 5, the catheter 204/404 is interpreted as the second probe which has trackable receiver/transmitter/reflector onboard) configured to generate second images (“The signals received by the receiver(s) 202 aboard the catheter 204 are sent to the RDT beamformer 212.” [0051]; “Output of the RDT beamformer 212 is fed back to the back end of the ultrasound scanner for processing and displaying the resulting image 222.” [0052]); and
a processor (“The invention may be implemented by means of hardware comprising several distinct elements, and by means of a suitably programmed computer …” [0083]; “… that includes instructions executable by a processor to perform a plurality of acts …” claim 20) configured to determine a position of the second acoustically registerable probe ("From these measurements, the relative position of the reflector 106 is computed geometrically.” [0044]; “The calculated position of the tracked receiver 218 can be superimposed on the real-time intra-operative ultrasound imaging display and/or pre-operative co-registered CT or MR images.” [0055]; “The time from beam emission to reception by the tracked receiver indicates the depth of the receiver, e.g., r(P) in FIG. 1 if the reflector 106 were a receiver.” [0076]) based on the field of view angle (“An image of the receiver in space is formed by, for each point Q inside the field of view, taking the summation …” [0058]; “The imaging array sends out N beams into the medium, sweeping the field of view.” [0060]), time of flight (“… the “round-trip time of flight,” is indicative of the total flight distance.” [0044]), and strength of the acoustic pulses (“The time from emission of the pulse 112 until the maximum amplitude reading at an element 104 determines the value d{i,P} for that element i.” [0045]) in each of the plurality of iterations (“… simulations to compute the exact theoretical arrival times of each beam i at each point Q.” [0063]; the calculation applies to each beam).
Vignon fails to explicitly teach that the field of view angle of the transducer array is decremented, and the beamformer is configured to adjust signal strength of the acoustic pulses.
However, in the same field of endeavor, Grenon teaches the field of view angle of the transducer array is decremented (“A selected group of transducer elements transmits ultrasound energy into an object being imaged.” Col.5, Ln.47 – 57; “… the receive beam is dynamically focused, both in the lateral direction and in the elevation direction, at progressively increasing depths along a desired scan line …” Col.5, Ln.58 – Col.6, Ln.16; in the art of ultrasound imaging, the aperture controls the field of view angle, see Fig.2, the near field beam has larger FOV angle than the far field beam).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the beamforming as taught by Vignon with the dynamic aperture control as taught by Grenon. Doing so would make it possible to archive “dynamic elevation focusing” (see Grenon; Col.11, Ln.14 – 24).
Vignon in view of Grenon fails to explicitly teach that the beamformer is configured to adjust signal strength of the acoustic pulses.
However, in the same field of endeavor, Rao teaches the beamformer is configured (“The transmit beamformer, receive beamformer, and image processor are configured in act 30 by the processor … A processor implements acts 32, 38, and 40.” [0013]), in each of a plurality of iterations (see Fig.1), to adjust signal strength of the acoustic pulses (“The transmit power is automatically set to provide the best image quality for each patient while maintaining lower or ALARA power.” [0012]; see act 40 in Fig.1; “… the region may be positioned at a deepest part of the field of view and/or region of interest so that sufficient power to provide harmonic information at the depth of interest is provided.” [0027]; “Given the configured ultrasound scanner, an appropriate transmit power is set based on the relationship between fundamental and harmonic responses.” [0035]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the beamforming as taught by Vignon in view of Grenon with the transmit power control as taught by Rao. More specifically, by adjusting field of view when increasing the depth as taught by Grenon, it is obvious to apply the teaching of Rao to iteratively adjust transmit power according the position of region of interest “to provide sufficient power for imaging without excess power” (see Rao; [0037]). In addition, Rao further explained the basic principle to adjust transmit power, “the transmit power is to be set as low as possible to ensure patient safety, such as for implementing the Food and Drug Administration's (FDA's) as low as reasonably achievable (ALARA) principle” (see Rao; [0002]).

Regarding claim 2, Vignon in view of Grenon and Rao teaches all claim limitations, as applied in claim 1, and Vignon further teaches wherein the second acoustically registerable probe is spaced apart from the acoustically registerable probe in the medium ("… in which a receiving ultrasound transducer 202, fixed to a catheter 204 {or other interventional tool or instrument, flexible or rigid}, is disposed within a region of interest 206 {such as part of the heart of a patient or animal subject} which is subject to imaging by the ultrasound scanner. While the region of interest 206 is being imaged by the scanner, whose imaging probe 208 ..." [0047]; see Fig.2, transducer 208 is spaced apart from transducer 202).

Regarding claim 3, Vignon in view of Grenon and Rao teaches all claim limitations, as applied in claim 2, and Vignon further teaches wherein the acoustically registerable probe and the second acoustically registerable probe are acoustically registered to a common coordinate system ("... beamforming localizes the ultrasound receiver in the region of interest 206 ..." [0053]; “The calculated position of the tracked receiver 218 can be superimposed on the real-time intra-operative ultrasound imaging display and/or pre-operative co-registered CT or MR images.” [0055]).

Regarding claim 4, Vignon in view of Grenon and Rao teaches all claim limitations, as applied in claim 3, and Vignon further teaches wherein the acoustically registerable probe and the second acoustically registerable probe are tracked by a tracking device to register to the common coordinate system ("… the present invention is directed to an ultrasonic tracking device and method …" [0005]; "In embodiments of the present invention, the position of the interventional tool is automatically co-registered with intra-operational ultrasound." [0082]).

Regarding claim 6, Vignon in view of Grenon and Rao teaches all claim limitations, as applied in claim 1, and Vignon further teaches wherein the transducer array is configured to form a large area probe ("Turning now to the top drawing in FIG. 2, the N elements of the imaging array sequentially send out an impulse, i.e., pulse, into the medium." [0058]; see Fig.2).

Regarding claim 7, Vignon in view of Grenon and Rao teaches all claim limitations, as applied in claim 1, and Vignon further teaches wherein the processor ("The invention may be implemented by means of hardware comprising several distinct elements, and by means of a suitably programmed computer ..." [0083]; “… that includes instructions executable by a processor to perform a plurality of acts …” claim 20) is configured to indicate a position of the acoustically registerable probe ("Since the r{P} leg of the flight is constant, the return flight distance d{i,P} is determined. From these measurements, the relative position of the reflector 106 is computed geometrically." [0044]) based on the time of flight and the signal strength of the acoustic pulses ("The array 102 send out a beam 108 that reflects off reflector 106 and returns to all elements 104 of the array 102. The flight of the pulse is over a distance r{P}+d{i,P} for element i. Each element 104 measures continually the amplitude of the return ultrasound." [0044]).
In addition, Rao further teaches that the signal strength of the acoustic pulses is adjusted (“The transmit power is automatically set to provide the best image quality for each patient while maintaining lower or ALARA power.” [0012]; see act 40 in Fig.1; “… the region may be positioned at a deepest part of the field of view and/or region of interest so that sufficient power to provide harmonic information at the depth of interest is provided.” [0027]; “Given the configured ultrasound scanner, an appropriate transmit power is set based on the relationship between fundamental and harmonic responses.” [0035]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the beamforming as taught by Vignon in view of Grenon with the transmit power control as taught by Rao. More specifically, by adjusting field of view when increasing the depth as taught by Grenon, it is obvious to apply the teaching of Rao to iteratively adjust transmit power according the position of region of interest “to provide sufficient power for imaging without excess power” (see Rao; [0037]). In addition, Rao further explained the basic principle to adjust transmit power, “the transmit power is to be set as low as possible to ensure patient safety, such as for implementing the Food and Drug Administration's (FDA's) as low as reasonably achievable (ALARA) principle” (see Rao; [0002]).



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Vignon in view of Grenon and Rao, as applied in claim 2, and further in view of Mathew et al. (US 2006/0009695 A1; published on 01/12/2006) (hereinafter "Mathew").

Regarding claim 5, Vignon in view of Grenon and Rao teaches all claim limitations, as applied in claim 2, except wherein a transducer array of the second acoustically registerable probe and the transducer array of the acoustically registerable probe each have a bandwidth that shares one or more frequencies to permit communication therebetween.
However, in the same field of endeavor, Mathew teaches wherein a transducer array of the second acoustically registerable probe and the transducer array of the acoustically registerable probe each have a bandwidth that shares one or more frequencies to permit communication therebetween ("Ultrasound scanners 206 are connected to imaging system 200 and to each other via communication interface 208 … includes more than one communication network. These communication networks may be high speed or low speed, wired or wireless networks." [0021]; shared bandwidth is an inherent property of wireless communication).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the ultrasound transducers as taught by Vignon with the communication interface between ultrasound scanners as taught by Mathew. Doing so would make it possible to provide "increased flexibility of scanners" (see Mathew; [0048]).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Vignon in view of Grenon and Rao, as applied in claim 7, and further in view of Guracar et al. (US 2004/0225218 A1; published on 11/11/2004) (hereinafter "Guracar").

Regarding claim 8, Vignon in view of Grenon teaches all claim limitations, as applied in claim 7, and Grenon further teaches wherein the processor is configured to decrement the field of view angle of the transducer array at each successive iteration (“A selected group of transducer elements transmits ultrasound energy into an object being imaged.” Col.5, Ln.47 – 57; “… the receive beam is dynamically focused, both in the lateral direction and in the elevation direction, at progressively increasing depths along a desired scan line …” Col.5, Ln.58 – Col.6, Ln.16; in the art of ultrasound imaging, the aperture controls the field of view angle, see Fig.2, the near field beam has larger FOV angle than the far field beam).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the beamforming as taught by Vignon with the dynamic aperture control as taught by Grenon. Doing so would make it possible to archive “dynamic elevation focusing” (see Grenon; Col.11, Ln.14 – 24).
Vignon in view of Grenon and Rao fails to explicitly teach wherein the altering of the field of view angle of the transducer array at successive iteration is to permit positional identification of the second acoustically registerable probe and/or the acoustically registerable probe.
However, in the same field of endeavor, Guracar teaches wherein the altering of the field of view angle of the transducer array at successive iteration ("The beamformer is operable to acquire electronically steered component frames of data responsive to different steering angles from a substantially same transducer position. The same scan pattern with different steering angles or different scan patterns resulting in different steering angles are used. Between two different scans, one or more scan lines may extend at a same angle from a same origin, but other scan lines are steered at different angles to provide component images responsive to different steering angles." [0021]) is to permit positional identification of the second acoustically registerable probe and/or the acoustically registerable probe ("The delayed and apodized signals are summed with a digital or analog adder to generate samples or signals representing spatial locations along the scan line." [0024]).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the beamforming as taught by Vignon with the beam steering as taught by Guracar. Doing so would make it possible for "identifying clinical markers in compounded imaging" (see Guracar; [0005]).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Vignon in view of Grenon and Rao, as applied in claim 1, and further in view of Savitsky et al. (US 2012/0237102 A1; published on 09/20/2012) (hereinafter "Savitsky").

Regarding claim 9, Vignon in view of Grenon and Rao teaches all claim limitations, as applied in claim 1, except wherein the transducer array is configured to generate images that are stitched into a reference frame of the second acoustically registerable probe to create a larger image with a larger field of view.
However, in the same field of endeavor, Savitsky teaches wherein the transducer array is configured to generate images ("… computer 21 {see FIG. 4} of the acquisition and processing system 20 for visualization …" [0031]) that are stitched into a reference frame of the second acoustically registerable probe to create a larger image with a larger field of view ("... ultrasound volumes 18 can be obtained using existing 2D ultrasound probes coupled with motion-sensing equipment ..." [0029]; "… multiple adjacent volumes 18 may be aligned and stitched together to provide larger coverage of the anatomical region of interest." [0030]; the acquisition of different volumes is at different time; and the reference frame is an inherent property in the image alignment process, since the target frame of the alignment is interpreted as the reference frame).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the ultrasound imaging as taught by Vignon with the 3D volume imaging as taught by Savitsky. Doing so would make it possible for "creating 3D ultrasound case volumes from 2D scans and aligning the ultrasound case volumes with a virtual representation of a body to create an adapted virtual body that is scaled and accurately reflects the morphology of a particular patient" (see Savitsky; [0016]).


Claim 25 and 26 is rejected under 35 U.S.C. 103 as being unpatentable over Vignon in view of Grenon and Rao, as applied in claim 1, and further in view of Lachaine et al. (US 2012/0071758 A1; published on 03/22/2012) (hereinafter "Lachaine").

Regarding claim 25, Vignon in view of Grenon and Rao teaches all claim limitations, as applied in claim 1, except wherein the beamformer is configured to, in a first iteration of the plurality of iterations, control the transducer array to send and receive the acoustic pulses at a first field of view angle, and wherein the processor is configured to determine a direction of the second acoustically registerable probe based on a signal response to the first iteration.
However, in the same field of endeavor, Lachaine teaches wherein the beamformer is configured to (“FIG. 5 illustrates an alternative approach. Steps 500-515 are the same as steps 200-215 of FIG. 2 …”; [0059]; the process is citing some steps in Fig.2), in a first iteration of the plurality of iterations, control the transducer array to send and receive the acoustic pulses at a first field of view angle (“In step 200, a full three-dimensional sweep of the patient's anatomy, including the feature to be tracked, is acquired by continuously (or in many small discrete steps) varying X to acquire a full set of two-dimensional slices.” [0042]), and wherein the processor is configured to determine a direction of the second acoustically registerable probe based on a signal response to the first iteration (“In step 205, the three-dimensional feature is located in the 3DUS image … The location can be determined manually, semi-automatically, or fully automatically.” [0043]; 3D location includes the information of direction relative to probe).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the ultrasound imaging as taught by Vignon with the feature location adaptive ultrasound imaging as taught by Lachaine. Doing so would make it possible “for real-time, or near-real-time, feature tracking ultrasound imaging during a medical procedure” (see Lachaine; [0008]).

Regarding claim 26, Vignon in view of Grenon, Rao and Lachaine teaches all claim limitations, as applied in claim 25, and Lachaine further teaches wherein the beamformer is configured to, in a second iteration of the plurality of iterations, control the transducer array to send and receive the acoustic pulses at a second field of view angle, wherein the second field of view angle is narrower than the first field of view angle (“In step 520, the region of interest (ROI) of the three-dimensional volume is reduced such that it encompasses only the feature plus a limited amount of surrounding voxels. This is accomplished by limiting the sector size of the two-dimensional ultrasound frames throughout the sweep and/or the extent of the sweep, in some cases asymmetrically, as well as the depth of penetration.” [0059]), and wherein the processor is configured to control decrementing of the field of view angle from the first field of view angle to the second field of view angle based on the determined direction of the second acoustically registerable probe (“In step 530, the location of the three-dimensional feature within the limited ROI is determined. In step 535, if the feature has remained in the limited ROI, step 545 is executed, continuing the tracking of the feature within the limited ROI. The ROI can be re-modified in step 520 to account for any new positioning of the feature.” [0060]; see the loop in Fig.5; here the “feature” is equivalent to the second probe which is also a target in ultrasound imaging).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the ultrasound imaging as taught by Vignon with the feature location adaptive ultrasound imaging as taught by Lachaine. Doing so would make it possible “for real-time, or near-real-time, feature tracking ultrasound imaging during a medical procedure” (see Lachaine; [0008]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Ortega et al. (Automatic Definition of an Anatomic Field of View for Volumetric Cardiac Motion Estimation at High Temporal Resolution) (hereinafter “Ortega”) in Fig.1 on Page 3 illustrate the definition of FOV angle with some virtual representation.

University of Washington online lecture note (Lecture 6 – Ultrasound) (hereinafter “UW”) in the Figure on Page 10 illustrates the actual beam pattern with dotted line representing the virtual point when there is focusing/beamforming in realistic transmission.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059. The examiner can normally be reached Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAO SHENG/           Examiner, Art Unit 3793                            

/ROCHELLE D TURCHEN/           Primary Examiner, Art Unit 3793